DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/23/2017 and the claims filed on 3/22/2021.  Currently, claims 1-20 are pending.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Hulihan (Reg. No. 68,483) on 4/6/2021.

The application has been amended as follows: 

Please amend claims 1, 3, 5, 11-12, 14, 17-18 & 20, and cancel claims 2, 4, 13 & 19, filed on 3/22/2021, as set forth below.

Claims

1.	(Currently Amended)  A computer-implemented method comprising:
extracting data from one or more data sets, the extracted data to be transformed for acceptance and loading to a target database, wherein one or more controls govern acceptance of data by the target database;
as part of a data integration process, performing a transformation on the extracted data to transform the extracted data into transformed data for acceptance and loading to the target database, wherein, as part of the data integration process, data, of the extracted and transformed data, is rejected by a data integration tool based on the one or more controls governing acceptance of data by the target database;
acquiring the rejected data from the data integration tool;
applying machine learning to a cognitive system, the machine learning being based at least in part on at least some of the acquired rejected data, and the machine learning comprising training the cognitive system to identify corrections to data elements, including corrections to at least some of the acquired rejected data, to facilitate data element acceptance by the data integration tool;
analyzing a data element of the acquired rejected data and identifying, using the trained cognitive system, a correction to apply to the data element;
applying the correction to the data element to obtain a corrected data element; 
providing the corrected data element to the data integration tool for acceptance by the data integration tool and provision to a target; and
modifying the data integration tool based on the identified correction, wherein the modifying comprises, based on identifying an existing control rule, of the data integration tool, responsible for rejecting the data element, performing at least one selected from the group consisting of: modifying the existing control rule, deleting the existing control rule, or replacing the existing control rule with a different control rule, to increase subsequent data acceptance by the data integration tool.
2.	(Cancelled)
3.	(Currently Amended)  The method of claim 1, wherein the modifying the data integration tool comprises proposing a new control rule for automatic or user-approved application to the data integration tool, the new control rule configured to increase subsequent data acceptance by the data integration tool.
4.	(Cancelled)
5.	(Currently Amended)  The method of claim 1, wherein the data integration tool comprises an extract, transform, load tool, and wherein the modifying the data integration tool modifies the extract, transform, load tool by a control rule of the extract, transform, load tool.
6. 	(Original)  The method of claim 1, wherein the analyzing the data element, applying the correction, and providing the corrected data element are performed by the cognitive system, and wherein the cognitive system is a component of the data integration tool.
7.	(Original)  The method of claim 1, further comprising proposing the correction to a user for approval and performing the applying the correction to the data element based on user approval of the correction.
8.	(Original)  The method of claim 1, wherein the applying the correction comprises automatically applying the correction to the data element absent separate user approval of the correction.

10.	(Original)  The method of claim 1, further comprising exposing an application programming interface of the cognitive system, the application programming interface configured as an interface through which the acquiring and the analyzing are invoked.
11.	(Currently Amended)  A computer system comprising:
a memory; and
a processor in communication with the memory, wherein the computer system is configured to perform a method comprising:
extracting data from one or more data sets, the extracted data to be transformed for acceptance and loading to a target database, wherein one or more controls govern acceptance of data by the target database;
as part of a data integration process, performing a transformation on the extracted data to transform the extracted data into transformed data for acceptance and loading to the target database, wherein, as part of the data integration process, data, of the extracted and transformed data, is rejected by a data integration tool based on the one or more controls governing acceptance of data by the target database;
acquiring the rejected data from the data integration tool;
applying machine learning to a cognitive system, the machine learning being based at least in part on at least some of the acquired rejected data, and the machine learning comprising training the cognitive system to identify corrections to data elements, including corrections to at least some of the acquired rejected data, to facilitate data element acceptance by the data integration tool;

applying the correction to the data element to obtain a corrected data element;
providing the corrected data element to the data integration tool for acceptance by the data integration tool and provision to a target; and
modifying the data integration tool based on the identified correction, wherein the modifying comprises, based on identifying an existing control rule, of the data integration tool, responsible for rejecting the data element, performing at least one selected from the group consisting of: modifying the existing control rule, deleting the existing control rule, or replacing the existing control rule with a different control rule, to increase subsequent data acceptance by the data integration tool.
12.	 (Currently Amended)  The computer system of claim 11, the data integration tool comprises proposing a new control rule for automatic or user-approved application to the data integration tool, the new control rule configured to increase subsequent data acceptance by the data integration tool.
13.	(Cancelled)
14.	(Currently Amended)  The computer system of claim 11, wherein the data integration tool comprises an extract, transform, load tool, and wherein the method further comprises modifying the extract, transform, load tool based on the identified correction, wherein the modifying the data integration tool modifies the extract, transform, load tool by a control rule of the extract, transform, load tool.

16.	(Original)  The computer system of claim 11, wherein the method further comprises exposing an application programming interface of the cognitive system, the application programming interface configured as an interface through which the acquiring and the analyzing are invoked.
17.	(Currently Amended)  A computer program product comprising:
a computer readable storage medium readable by a processor and storing instructions for execution by the processor for performing a method comprising:
extracting data from one or more data sets, the extracted data to be transformed for acceptance and loading to a target database, wherein one or more controls govern acceptance of data by the target database;
as part of a data integration process, performing a transformation on the extracted data to transform the extracted data into transformed data for acceptance and loading to the target database, wherein, as part of the data integration process, data, of the extracted and transformed data, is rejected by a data integration tool based on the one or more controls governing acceptance of data by the target database;
acquiring the rejected data from the data integration tool;
applying machine learning to a cognitive system, the machine learning being based at least in part on at least some of the acquired rejected data, and the machine learning comprising training the cognitive system to identify corrections to data elements, including corrections to at least some of the acquired rejected data, to facilitate data element acceptance by the data integration tool;

applying the correction to the data element to obtain a corrected data element; 
providing the corrected data element to the data integration tool for acceptance by the data integration tool and provision to a target; and
modifying the data integration tool based on the identified correction, wherein the modifying comprises, based on identifying an existing control rule, of the data integration tool, responsible for rejecting the data element, performing at least one selected from the group consisting of: modifying the existing control rule, deleting the existing control rule, or replacing the existing control rule with a different control rule, to increase subsequent data acceptance by the data integration tool.
18.	(Currently Amended)   The computer program product of claim 17, the data integration tool comprises proposing a new control rule for automatic or user-approved application to the data integration tool, the new control rule configured to increase subsequent data acceptance by the data integration tool.
19.	(Cancelled)
20.	(Currently Amended)  The computer program product of claim 17, wherein the data integration tool comprises an extract, transform, load tool, and wherein the method further comprises modifying the extract, transform, load tool based on the identified correction, wherein the modifying the data integration tool modifies the extract, transform, load tool by a control rule of the extract, transform, load tool.
Reasons for Allowance

Claims 1, 3, 5-12, 14-18, and 20, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

modifying the data integration tool based on the identified correction, wherein the modifying comprises, based on identifying an existing control rule, of the data integration tool, responsible for rejecting the data element, performing at least one selected from the group consisting of: modifying the existing control rule, deleting the existing control rule, or replacing the existing control rule with a different control rule, to increase subsequent data acceptance by the data integration tool

The closest prior art of record Rozier (US 20170132525 A1) discloses a method and system to perform data integrity checks in a data warehouse (DWH) feed using machine-learning (ML) processes, but fails to modify a data integration tool as claimed.

Accordingly, the 35 USC § 103 rejection of claims 1, 3, 5-12, 14-18, and 20, as amended in the Examiner’s Amendment above, has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125